Citation Nr: 0630569	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1996 to October 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for right shoulder acromioclavicular joint 
separation, chronic mechanical back pain and bilateral pes 
planus and denied service connection for asthma and cervical 
dysplasia.  In her July 2003 notice of disagreement (NOD), 
the veteran appealed the ratings assigned for the chronic 
mechanical back pain and bilateral pes planus and the denials 
of service connection for asthma and cervical dysplasia.  In 
a subsequent June 2004 decision the RO granted increased 
ratings for both the chronic low back pain and the bilateral 
pes planus.  Then, later in June 2004 the veteran indicated 
in writing that she was satisfied with the June 2004 decision 
and that she was withdrawing her appeals for increased 
ratings for chronic mechanical back pain and bilateral pes 
planus.  She also indicated that she was withdrawing her 
appeal for service connection for cervical dysplasia.  As the 
veteran has made an appropriate withdrawal of these claims 
(See 38 C.F.R. § 20.204), they are no longer on appeal. 

Pursuant to her request, the veteran was initially scheduled 
for a Board hearing at the RO on June 29, 2006.  However, the 
veteran did not appear for the hearing and on June 29, 2006, 
her representative filed a good cause motion to reschedule. 
This motion was denied by the Veteran's Law Judge who was 
scheduled to conduct the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Service medical records show a significant amount of 
treatment for asthma during service.  On June 1995 entrance 
examination, the veteran's lungs, chest and throat were 
normal, and no asthma was noted.  Accordingly, she is 
entitled to a presumption of soundness on entry in service 
with respect to asthma.  See 38 C.F.R. § 3.304(b).  This 
presumption can only be rebutted by clear and unmistakable 
evidence that asthma did pre-exist service and was not 
aggravated by service.  Id.  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Consequently, adjudication of the claim requires an 
evidentiary-based determination as to whether asthma was 
present on entry into service, and if so, whether asthma was 
aggravated by service.  The basis for the evidentiary 
determination includes all available records of pre and post-
service treatment and evaluation for asthma.  As it does not 
appear that the RO made a targeted effort to obtain such 
records, a remand for such development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation she has received for asthma 
both prior to service and after service.  
The RO should secure copies of complete 
records of the treatment and/or 
evaluations from all sources identified.  

2.  The RO should then arrange for the 
veteran to be examined by a pulmonologist 
to determine the likely etiology of her 
asthma.  The veteran's claims folder, 
specifically including the service medical 
records and all preservice and postservice 
asthma treatment records received must be 
reviewed by the examiner in conjunction 
with the examination and any indicated 
tests or studies must be completed.  The 
examiner should respond to the following 
questions:  1.) Does the veteran currently 
have asthma?  2.) When was asthma first 
manifested?  3.) If it became manifest 
prior to service, what is the clinical 
evidence supporting this conclusion?  4.) 
If asthma preexisted service, did it 
increase in severity during service?  If 
the conclusion is that it did not increase 
in severity during service, what is the 
medical basis for such finding?  The 
examiner must explain the rationale for all 
opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until she is notified.       
    
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


